Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/20/2022 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 11, 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term using is an indefinite method step as it is unclear how the element claimed is being used.  Correction with proper method steps is required.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-8, 10-11, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over (ES 2376844 A1) to Blanco et al.  (hereinafter Blanco) in view of the teachings of GUILLOT, M., et al., “Pseudomorphical synthesis of glasses with hierarchical macro- and mesoporosity”, Microporous and Mesoporous Materials, Vol. 197, pp. 83-91 (2014) (hereinafter Guillot).
Blanco is directed toward PMOs functionalized with an enzyme.  Blanco discloses in the first paragraph of the description that a PMO is used as a support for lipase immobilization to allow for high enzymatic loads.  Blanco discloses that the PMOs have pores of controlled sizes.  Blanco discloses that the enzyme confinement in pores of controlled size maximizes hydrophobic contact surface.  Blanco discloses that the PMO support can be reused and recoated with enzymes.  Blanco discloses that the pores in the PMOs are 5 to 20 nm that reads on the Applicants secondary pores.  Blanco discloses that the PMO are carriers are capable of use for pharmaceutical, chemical, cosmetic and food industries.  Blanco discloses the secondary sized surface pores, but is silent regarding primary pores.
Guillot is directed toward the production of PMOs for industrial application.  Blanco and Guillot are both directed toward the production of PMOs for industrial application and therefore are analogous art.  Guillot teaches in the introduction the downfall of normal PMO and that a bimodal pore PMO addresses all the deficiencies.  Guillot teaches in section 3.4 that the initial pore size was 1050 Angstroms (105 nm) that reads on Applicants primary pore size range of 30 to 200 nm.    Guillot further teaches in section 3.4 that the secondary pores were 26 Angstroms (2.6 nm) that reads on Applicants range of 2 nm to 50 nm.  One would be motivated to use a bimodal process to achieve the smaller pore size desired in a PMO capable of use as a sensor or other industrial application.
  It would be obvious to one skilled in the art at the time of filing based on the disclosure of Blanco in view of the teachings of Guillot to modify the PMO of Blanco with the bimodal PMO of Guillot to provide better industrial applicability that forms a prime facie case of obviousness for claims 1-8, 10-11, 13-14, 16-17, and 19-20.

Allowable Subject Matter
8.	Claims 9, 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a method of detecting a gas sample using a bimodal PMO.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766